     Case 3:19-cv-01628-LAB-AHG Document 700 Filed 08/26/21 PageID.12302 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT

9                          SOUTHERN DISTRICT OF CALIFORNIA

10
11       SECURITIES AND EXCHANGE                 Case No.: 19cv1628-LAB (AHG)
         COMMISSION,
12                                               ORDER RE: MOTION FOR
                                    Plaintiff,
13                                               LEAVE TO PURSUE CLAIMS
         v.                                      AGAINST CHICAGO TITLE
14                                               [Dkt. 323]
         GINA CHAMPION-CAIN, et al.,
15
                                Defendants.
16
17            Court-appointed Receiver Krista L. Freitag (the “Receiver”) has moved for
18     authority to pursue claims against Chicago Title Company and Chicago Title
19     Insurance Company. (Dkt. 323, the “Motion.”) While the Motion has been pending,
20     the Court has approved numerous settlements and the Receiver has moved for
21     approval of others. Because the Motion seeks leave to file a specific pleading, and
22     because the scope of the litigation may have significantly narrowed since the
23     Motion’s filing, the Receiver is ORDERED to inform the Court, no later than
24     September 6, 2021, of whether she still seeks leave to file that pleading. If the
25     Receiver intends to file a different pleading, she should file a new Motion
26     accompanied by that proposed pleading by the same date. As with any Motion, the
27     Receiver should call in advance to secure a hearing date, but to ensure the timely
28     resolution of any renewed Motion, the Court intends to keep an open slot in its

                                                 1
                                                                          19cv1628-LAB (AHG)
     Case 3:19-cv-01628-LAB-AHG Document 700 Filed 08/26/21 PageID.12303 Page 2 of 2



1      calendar on October 4, 2021 at 11:30 a.m.
2           IT IS SO ORDERED.
3
4      Dated: August 26, 2021

5                                            Hon. Larry Alan Burns
                                             United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                        19cv1628-LAB (AHG)
